Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TrackOne Request
Applicants request filed 10/5/2021 has been granted (see paper mailed 12/8/2021).
Applicant’s response filed 2/9/2022 to the Restriction requirement mailed 1/7/2022 did not require an extension of time.

Applicant’s Amendment
	Applicant’s preliminary amendment filed 2/9/2022 has been received and entered.  Claims 1-9 were previously cancelled, and claims 11-23 appear to have no editor marks and have only updated status identifiers.
	Claims 11-23 are pending.

Election/Restriction
Applicant’s election without traverse of Group II, and the species of a blood sample and SNPs in the reply filed on 2/9/2022 is acknowledged.  
Upon initial search and review of the specification it does not appear to be a burden to examine both groups as Group I appears to comprise similar but broader steps that are required of the elected method for screening a patient for a disease.  Further, upon review of the elected species of blood as a sample source, it appears that using controls or sample sources for further analysis are known and obvious based on the disease being analyzed; and similarly the type of is withdrawn.
Claims 10-23 are pending and currently under examination as drawn to a method of analyzing a biological sample by comparing sequence reads obtained from a blood component and the comparison to samples taken at a different time from the first for patient screening are currently under examination.

Priority
	This application filed 10/5/2021 is a Divisional of 16/132123, now US Patent 11142802, which is a continuation of 14/929075, now US Patent 10125399, which claims benefit to US provisional application 2/072936 filed 10/30/2014; and is related to 17/065406 filed 10/7/2020 through parent 16/132123, and to PCT/US15/58483 filed 10/30/2015.

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 10/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11142802 (16/132123 allowed 8/9/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because each comprise steps that require extraction of two sources of DNA, cfDNA and DNA that is not cfDNA, from blood, and analysis of the read data from the sources over time for broadly analyzing or screening a subject for any genetic variant associated with any disease.  In both, the dependent claims provide for further detail in regarding sample source or how the DNA is analyzed and possible types of variants that might be detected.  A copy of the independent claims are provided below for comparison.
Claim 10 of the instant application:
A method of analyzing a biological sample obtained from a subject being screened for a disease, comprising: 
	(a) obtaining a first set of sequence reads and a second set of sequence reads by independently sequencing nucleic acid molecules derived from a first set of nucleic acid molecules and a second set of nucleic acid molecules, wherein said first set of sequence reads corresponds to said first set of nucleic acid molecules and said second set of sequence reads corresponds to said second set of nucleic acid molecules, and wherein 
	(i) said first set of nucleic acid molecules is extracted from a first component separated from a blood sample of said subject, and 
	(ii) said second set of nucleic acid molecules is extracted from leukocytes from a second component separated from said blood sample; 
(b) using said first set of sequence reads and said second set of sequence reads to identify one or more first mosaic variants in said first set of sequence reads that is not present in said second set of sequence reads; and 
(c) subsequent to (b), identifying one or more second mosaic variants in a second sample of said subject, wherein said second sample is obtained from a source or at a time point that is different than said blood sample.

Independent claim of ‘802:
 A method for identifying at least one mosaic variant of a subject, comprising: 
(a) extracting
 	(i) a first set of nucleic acid molecules from a cell-free portion of a blood sample of said subject and 
	(ii) a second set of nucleic acid molecules from leukocytes in said blood sample of said subject; 
(b) independently sequencing nucleic acid molecules derived from said first set of nucleic acid molecules and said second set of nucleic acid molecules to obtain at least a first set of sequence reads and a second set of sequence reads, wherein said first set of sequence reads corresponds to said first set of nucleic acid molecules and said second set of sequence reads corresponds to said second set of nucleic acid molecules; and 
(c) using at least said first set of sequence reads and said second set of sequence reads to identify said at least one mosaic variant 
	(1) in said first set of sequence reads that is not present in said second set of sequence reads or 
	(2) in said second set of sequence reads that is not present in said first set of sequence reads.
Dependent claim:
The method of claim 1, further comprising performing an assay that is specific to said at least one mosaic variant of said subject at a subsequent time point.


        Claims 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10125399 (14/929075 allowed 10/24/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because each comprise steps that require extraction of two sources of DNA, cfDNA and DNA that is not cfDNA, from blood, and analysis of the read data from the sources over time for broadly analyzing or screening a subject for any genetic variant associated with any disease.  In both, the dependent claims provide for further detail in regarding sample source or how the DNA is analyzed and possible types of variants that might be detected.  A copy of the independent claims are provided below for comparison.
Independent claim of ‘399:
A method for identifying a non-fetal source of cell-free or surface-bound nucleic acid molecules in a blood sample from a body of a subject, comprising:  
(a) separating said blood sample into at least a first component that includes said cell- free or surface-bound nucleic acid molecules and a second component that includes leukocytes, wherein said non-fetal source of said cell-free or surface-bound nucleic acid molecules is unknown;  
(b) extracting nucleic acid molecules from said first component and said leukocytes from said second component;  
(c) independently sequencing extracted nucleic acid molecules from said first component and second component to generate a first set of sequence reads and a second set of sequence reads from said first and second components, respectively; and  
(d) subsequent to (c), identifying said non-fetal source of said cell-free or surface-bound nucleic acid molecules in said body of said subject.

    
Claims 10-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17, 1924, 27, 29-33 of copending Application No. 17/065406 (RCE filed 1/28/2022).  Although the claims at issue are not identical, they are not patentably distinct from each other because each comprise steps that require extraction of two sources of DNA, cfDNA and DNA that is not cfDNA, from blood, and analysis of the read data from the sources over time for broadly analyzing or screening a subject for any genetic variant associated with any disease.  In both, the dependent claims provide for further detail in regarding sample source or how the DNA is analyzed and possible types of variants that might be detected.  A copy of the independent claims are provided below for comparison.
Independent claim of ‘406:
A method for identifying one or more variants from a non-fetal source in a blood sample from a subject, comprising:
(a) from said blood sample from said subject comprising 
(i) a plasma fraction comprising cell-free nucleic acid molecules and 
(ii) a buffy coat fraction, obtaining nucleic acid molecules from said plasma fraction and said tissue sample buffy coat fraction, wherein said nucleic acid molecules comprise at least a subset of said cell-free nucleic acid molecules of said plasma fraction and at least a subset of nucleic acid molecules of said buffy coat fraction; 
(b) assaying said nucleic acid molecules from said plasma fraction and said buffy coat fraction to generate sequence information comprising sequences derived from said at least a subset of cell-free nucleic acid molecules and sequences derived from said at least said subset of nucleic acid molecules of said buffy coat fraction;
(c) subsequent to (b), identifying said one or more variants in said sequences derived from said cell-free nucleic acid molecules, wherein said sequences derived from said nucleic acid molecules of said buffy coat fraction are a normal; and 
(d) providing a report and/or a therapeutic intervention based on an identification of said one or more variants.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 10-31 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claim analysis
Independent claim 10 is directed generally towards a method of detecting variants in circulating cell free DNA as compared to a reference tissue of a patient.  The claim sets forth the steps of obtaining plasma and tissue samples, extracting nucleic acids from the samples, sequencing the nucleic acids that are present, and comparing the sequence data identifying possible variants that may be present between the two where the cfDNA is to be designated ‘normal’ in the analysis.  Dependent claims set forth the types of variations that might be detected, such as copy number, SNPs, MNPs, inDels,.. or that the variant is associated with disease and/or possible treatment  and that the method steps can be performed more than once at different time points for comparison of the variants at different times.

For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing sequence data for differences/variants.   The step of aligning and comparing sequence to arrive at the identification of variations between sequences are considered instructional steps.  In view of the specification, the claim requires analyzing homology or computing similarity scores to determine differences in the sequences.  The judicial exception is a set of instructions for analysis of sequence data, and appears to fall into the category of Mental Processes that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here, the claims do not require a computer, or any large amount or complexity of read sequence data, and could be performed on paper and the analysis could be performed in one’s mind by comparing two sequences to see if there is any variant base between the two.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of ‘obtaining’ which requires a physical step to create the read data.  This judicial exception requires steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth, and provides for known combination of steps used in obtaining sequence read data (see also present specification for generalized listing of possible methods that can be use in the context of the steps).  When the steps are viewed as physical steps or additional elements, it appears that the Vanda).
For Step 2B of the two step analysis, one is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  In review of the evidence of record and given the breadth of the claims, there does not appear to be additional steps that are recited in the instantly claimed invention that would amount to significantly more than obtaining read data for analysis within the judicial exception.  In this case the judicial exception is the information of where a given read aligns with a normal or reference sequence to potentially identify variations between reads.  More specifically, it is noted that at the time of filing that using circulating cell free DNA was known and used for diagnostic methods and used for cancer intervention (see for example the teachings of Lo et al., De Mattos-Arruda et al. and Laktionov et al.) and are considered as known and conventional steps of obtaining and separating nucleic acids in a sample and obtaining genetic information about a patient.  As such, the instant claims are drawn only to an abstract process that only manipulates genetic data and the judicial exception of a natural phenomenon (identification of variant sequences in circulating cell free DNA versus a tissue), and are not directed to statutory subject matter.   Dependent claims that set forth the use of an array or bead to capture specific sequences or the use of amplification to provide greater copy number for sequence analysis for analysis in the judicial exception, do not appear to be novel and appear to be a conventional means for ‘enriching’ or ‘capturing’ a sequence of interest (claims 
Without additional limitations, a process that employs mathematical algorithms or general considerations to manipulate existing information (in this case defining the presence/absence of variants/alleles in a mixed sample) to generate additional information (in this case describing the nucleic acids present in a sample) is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. For the instant claims, it is noted that a computer and/or program/product can be used to compare sequence reads for homology or variation (specification provides guidance for available tools), but this amount to mere instruction to implement an abstract idea in a computer environment.  The hardware contemplated in the specification for the analysis do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int’l 573 U.S. (2014).  For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (1997), De Mattos-Arruda et al. (2013), Laktionov et al. (2004), Ellinger et al (Urologic Oncology 29:124-129 (2001)), Jung et al (Clinica Chimica Acta 411:1611-1624 (2010)), Shaw et al  (Genome Research 22:220-231 (2012)), Lewis et al. (US 2012/0058480 A1) and Green et al. (US 2005/0260645 A1). 
Lo et al provide a report for the presence of cfDNA in maternal plasma and serum, and note that the presence of tumor DNA has been found and analyzed in cancer patients.  The methods disclosed by Lo et al. used a rapid-boiling method to extract DNA from plasma and serum. DNA from plasma, serum, and nucleated blood cells from 43 pregnant women underwent a sensitive Y-PCR assay to detect circulating male fetal DNA from women bearing male fetuses.  More specifically, maternal human blood samples were processed 1–3 h after venesection.  Blood samples were centrifuged at 3000 g, and plasma and serum were carefully removed from the nucleic-acid-containing and plain tubes, respectively, and transferred into plain polypropylene tubes. Great care was taken to ensure that the buffy coat or the blood clot was undisturbed when plasma or serum samples, respectively, were removed. After removal of the plasma samples, the red-cell pellet and buffy coat were saved for DNA extraction with a Nucleon DNA extraction kit. The plasma and serum samples then underwent a second centrifugation at 3000 g, and the re-centrifuged plasma and serum samples were collected into fresh polypropylene tubes.  Similar to Lo et al suggestion, Mattos-Arruda et al. provide for the teaching that circulating blood biomarkers promise to become non-invasive real-time surrogates 
In addition, Lo et al provide that future studies should investigate the temporal relation between gestation and the appearance and concentration of fetal DNA in maternal plasma. As well as sex-linked disorders, techniques for fetal-DNA detection in maternal plasma or serum can also be used to detect many paternally inherited DNA sequences that differ from their maternal counterparts. Clinical examples include fetal rhesus D status assessment and detection of certain haemoglobinopathies. The plasma or serum-based approach might also be applicable to screening for chromosomal aneuploidies (such as Down’s syndrome) if there is a quantitative difference in the concentration of fetal DNA in maternal plasma and serum between affected and normal pregnancies; this is a situation analogous to the high concentration of fetal cells detectable in pregnancies that involve aneuploid fetuses.  Laktionov et al provide the observation for different stages of cancer providing different amounts of nucleic acids being bound when analyzing different patients and different stage samples.  Further, it is noted by Lo et al. and acknowledged that there are interesting similarities between a growing fetus and a neoplasm: both are immunologically foreign and have an extensive vascular interface with their hosts, noting the results as analogous to that of Nawroz and colleagues, who detected in head and neck cancer patients mutant plasma DNA predominantly in those with high tumor load.  Similar to 
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Joseph Woitach/            Primary Examiner, Art Unit 1631